Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2016

                                      No. 04-15-00670-CV

                  Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                         Appellant

                                                v.

                                      James E. MONNIG,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13493
                       Honorable Cathleen M. Stryker, Judge Presiding

                                      No. 04-15-00789-CV

                  Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                         Appellant

                                                v.

                                        John A. MEAD,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-19518
                       Honorable Cathleen M. Stryker, Judge Presiding

                                         ORDER
        We grant appellant’s motion for extension of time to file her brief and order Berenice C.
Diaz’s brief due June 6, 2016 (sixty days after the original due date). Counsel is advised that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court